NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TECHNOLOGY PATENTS LLC,
Plaintiff-Appellant, 4
V.
T-MOBILE (UK) LTD., T-MOBILE AUSTRIA GMBH,
T-MOBILE CZECH REPUBLIC A.S., T-MOBILE
BH T-MOBILE HUNGARY CO.
DEUTSCHLAND GM ,
LTD., T-MOBILE NETHERLANDS B.V., AND T-
MOBILE SLOVENSKO A.S.,
Defendan,ts-Appellees,
AND
ADVANCED INFO SERVICE PLC, ALSO KNOWN
AS AIS, BELL MOBILITY INC., CSL NEW WORLD
MOBILITY LIMITED, CHINA MOBILE PEOPLES
TELEPHONE COMPANY LIMITED, NOW KNOWN
E HONG KONG COMPANY
AS CHINA MOBIL
LIMITED, KT FREETEL CO., LTD., NOW KNOWN
AS KT CORPORATION, SINGAPORE TELECOM
OBILE PRIVATE LIMITED, SINGAPORE
M
CATIONS LIMITED ALSO KNOWN
TELECOMMUNI ,
AS SINGTEL, SINGTEL OPTUS PTY LIMITED,
STARHUB MOBILE PTE LTD., AND TELSTRA
CORPORATION LIMITED,
Defendants-Appellees,
AND

TECHNOLOGY PATENTS V. T-MOBILE 2
AMERICA MOVIL, S.A.B. DE C.V., CLARO, S.A.,
AMX ARGENTINA, S.A., AND RADIOMOVIL DIPSA,
S.A. DE C.V., ALSO KNOWN AS TELCEL,
Defendcmts-Appellees,
AND
BELGAc0M M0B1LE S.A., ALs0 KN0wN As
PR0xIMus, M0B1LK0M AusTR1A AG, sFR, ALs0
KN0WN As s0c1ETE FRANcAIsE 1)E
RA1)10'rELEPH0N13, S.A., sMART0NE M0B1LE
c0MMUN1cAT10Ns L1M1TE1), TANG0 S.A.,
v0DAF0NE czEcH REPuBL1c A.S., v01)AF0NE
132 GMBH, A1,s0 KN0WN As v0DAF0NE
GERMANY, v01)AF0NE EsPANA S.A., v01)AF0NE
EssAR LTD., v01)AF0NE HUNGARY M0B1LE
TELEc0MMUN1cAT10Ns L'r1).,v0DAF0NE
1RELAN1) LTD., v0DAF0NE L1BER'rEL B.v.,
v01)AF0NE L1M1TED,ALs0 KN0WN As
v01)AF0NE UK, v01)AFON"E NETW0R`K PTY.
LTD., v0DAF0NE NEw zEALAND, v0DAF0NE
0MN1TEL N.v.,v0DAF0N1:-1 P0RTuGAL,
c0MUN1cAc0Es PEss0A1s, S.A., v01)AF0NE
TELEK0MUN1KAsY0N A.S., ALs0 KN0wN As
v01)AF0NE TuRKEY, ma V01)AF0NE-PANAF0N
HELLEN1c TELEc0MMuN1cAT10Ns c0MPANY
S.A., ALSO KNOWN AS VODAFONE-PANAFON S.A.,
Defendants-Appellees,
AND
TNL PCS S.A., ALSO KNOWN AS OI,
Defen,dcmt-Appellee,
AND
BASE N.V.lS.A., E-PLUS MOBILFUNK GMBH & CO.
KG, AND KPN B.V.,
Defendcmts-Appellees,
AND

3 TECHNOLOGY PATENTS V. T-MOBILE
BERMUDA DIGITAL COMMUNICATIONS LTD.,
Defen,dant-AppeZlee,
AND
BOUYGUES TELECOM S.A.,
Defendant-Appellee,
AND
CHUNGHWA TELECOM CO. LTD.,
FAR EASTONE TELCOMMUNICATIONS CO. LTD.,
AND TAIWAN MOBILE CO., LTD.,
Defen,dants-Appellees, '
AND
CLICKATELL (PTY) LTD.,
Defendant-Appellee, -
AND
FRANCE TELECOM ESPANA S.A., ALSO~KNOWN
AS ORANGE SPAIN, FRANCE TELECOM S.A.,
MOBISTAR N.V., ORANGE AUSTRIA
TELECOMMUNICATION GMBH, FORMERLY
KNOWN AS 0NE GMBH, ORANGE
COMMUN`ICATIONS S.A., ALSO KNOWN AS
ORANGE SWITZERLAND, ORANGE FRANCE S.A.,
ORANGE PLC, ALSO KNOWN AS ORANGE U.K.,
ORANGE S.A., ORANGE SLOVENSKO A.S., AND
VOX MOBILE S.A.,
Defendants-Appellees,
AND
H3G S.P.A., ALSO KNOWN AS 3 ITALIA,
HUTCHISON 3G AUSTRIA GMBH, HUTCHISON 3G
UK LIMITED, AND HUTCHISON
TELECOMMUNICATIONS (HONG KONG)
LIMITED,
Defendants-Appellees,

TECHNOLOGY PATENTS V. T-MOBILE 4
AND
KDDI CORPORATION,
Defendant-Appellee,
AND
PCCW MOBILE HK LIMITED,
Defendant-Appellee,
AND
YAH00! INC.,
Defen,d0:n,t-Appellee,
AND
KABUSHIKI KAISHA NTT DOCOM0 AND
SOFTBANK MOBILE CORP.,
Defendants-Appellees, '
AND
M3 VVIRELESS LTD., `
Defendan,t-Appellee,
and
NETCOM AS, NOW KNOWN AS TELIASONERA
NORGE AS AND TELIA DANMARK AlS,
Defendants-Appellees,
AND
TMN-TELECOMUNICACOES MOVEIS NACIONAIS,
S.A.,
Defendant-Appellee,
AND
02 (GERMANY) GMBH & CO. OHG, 02 (UK)
LIMITED, 02 COMMUNICATIONS (IRELAND)
LTD., PEGASO PCS, S.A. DE C.V., TELEFONICA
MOVILES ARGENTINA, S.A., TELEFONICA
MOVILES ESPANA, S.A.U., TELEFONICA MOVILES
MEXICO, S.A. DE C.V., TELEFONICA 02 CZECI~I

5 TECHNOLOGY PATENTS V. T-MOBILE
REPUBLIC, A.S., TELEFONICA 02 EUROPE PLC,
ALSO KNOWN AS 02 PLC, TELEFONICA, S.A.,
VIVO PARTICIPACOES, S.A., AND VIVO, S.A.,
Defendcmts-Appellees, -
AND
PANNON GSM TELECOMMUNICATIONS LTD.,
SONOFON AJS, SVVISSCOM MOBILE A.G., TDC A/S,
TDC SWITZERLAND AG, ALSO KNOWN AS
SUNRISE, TELENOR MOBIL A.S., AND TOTAL
ACCESS COMMUNICATION PLC, ALSO KNOWN
AS DTAC, 2
Defen,dan,ts-Appellees,
AND __
SONAECOM-SERVICOS DE COMUNICACOES, S.A.,
Defendant-Appellee,
AND .
TELECOM ITALIA S.PA., TELECOM PERSONAL
S.A., TIM CELULAR S.A., AND TIM
PARTICIPACOES S.A., ALSO KNOWN AS TIM
BRAZIL,
Defendants-Appellees,
AND
TRUE MOVE COMPANY LIMITED,
Defen,dant-AppeIlee,
AND
WIND HELLAS TELECOMMUNICATIONS S.A. AND
WIND TELECOMUNICAZIONI SPA,
Defendants-Appellees,
AND
AVEA ILETISIM HIZMETLERI A.S.,
Defendant~Appellee,
AND

TECHNOLOGY PATENTS V. T-MOBILE 6
T-MOBILE USA, INC.,
Defen.dcmt-Cross Appellant,
AND
AT&T MOBILITY LLC,
Defendcmt-Cr0ss Appellcmt,
AND
TELE-MOBILE COMPANY, ALSO KNOWN AS
TELUS MOBILITY,
Defendant-Appellee, -
AND
ROGERS WIRELESS PARTNERSHIP,
Defen.dant-Appellee,
AND
MICROSOFT CORPORATION,
Defendant-Cross Appellant, -
AND
PALM, INC.,
Defendant-Cross Appellant,
AND
CELLCO PARTNERSHIP, DOING BUSINESS AS
VERIZON WIRELESS,
Defendan,t-Cr0ss Appellan.t,
AND
HELIO, LLC AND SPRINT NEXTEL CORPORATION
Defendants-Cr0ss Appellants,
AND
LG ELECTRONICS MOBILECOMM U.S.A., INC.,
Defendant-Cr0ss Appellcmt,
AND
7

7 TECHNOLOGY PATENTS V. T-MOBILE
MOTOROLA, INC. NOW KNOWN AS MOTOROLA
SOLUTIONS, INC.,
Defendoznt-Cr0ss Appellcm,t,
AND
DEUTSCHE TELEKOM AG, IDEA CELLULAR
LIMITED, MOBILEONE LTD., ORANGE LIMITED,
ORANGE NEDERLAND N.V., TURKCELL ILETISIM
HIZMETLERI A.S., AND UPSIDE WIRELESS INC.,
ALSO KNO“7N AS IPIPI,
Defenclcm,ts, ‘ l
AND
MOTOROLA MOBILITY, INC.,
Interuen,or.
2011-1581, -1612, -1613 _
Appea1s from the United States District Court for the
District of Mary1and in case no. 07-CV-3012, Judge A1ex-
ander Wi11iams, Jr.
0N MOTION
0RDER
An1erica Movi1, S.A.B. de C.V., BCP, S.A., CTI Com-
pania de Te1ef0nos del Interior, S.A., and CTI PCS S.A.
move to reform the official caption. Motorola Mobi}ity,
Inc. moves to intervene AT&T Mobility LLC moves to
revise the briefing schedule. Technology Patents LLC and
Deutsche Te1ekom AG move to dismiss Deutsche Te1ekom
AG
Upon consideration thereof

TECHNOLOGY PATENTS V. T-MOBILE 8
IT ls ORDERE1;) THAT:
The motions are granted The revised official caption
is reflected above The Appe11ant’s opening brief is due no
later than December 5, 2011. The Cross Appellants’
opening briefs are due no later than January 13, 2012.
The Appe1lees’ and intervenor's briefs are due no later
than February 24, 2012. The Appellant’s reply brief is
due no later than March 30, 2012 The Cross Appellants’
reply briefs are due no later than Apri1 13, 2012.
FOR THE CoURT
959 2 9 wl 151 Jan H0rb.-ny
Date J an Horbaly --
Clerk
cc: Bryant C. Boren, Jr., Esq. 1 §
Doris Johnson Hines, Esq. il-S. C0U§1F \FAB>EALS|'0R
Sharon A. Israel, Esq. mg D?RM C|RGmT
Matthew J. Moore, Esq. l.lEC 2 9 mill
lan N. Feinberg, Esq. `
Roderick R. McKelvie, Esq. _|AN |-}gRBAL¥
Louis M. Sol0mou, Esq. CLERli
Kevin P. Anderson, Esq.
Brian Wm. Higgins, Esq.
Stefani E. Shanberg, Esq.
Stuart J. Sinder, Esq.
J ames W. Dabney, Esq.
Stephen B. Kinnaird, Esq.
Brian M. Koide, Esq.
William H. Burgess, Esq.
Deanne E. Maynard, Esq.
Michael J. McKeon, Esq.
Robert C. Bertin, Esq.
George F. Pappas, Esq.
Jonathan E. Retsky, Esq.

9
S
TECHNOLOGY PATENTS V T MOBILE
Stephen S. Madsen, Esq.
Kevin Walsh, Esq.
Russell E. Levine, Esq.
Michael M. Markman, Esq
Robert C. Nissen, Esq.
Edward Han, Esq.
Brian C. Riopelle, Esq.
Ran1sey M. Al-Salam, Esq.
Abbe F. Flet1nan, Esq.
David L. Leichtn1an, Esq.
Andrew R. Sommer, Esq.
Joseph A. Rhoa, Esq.
Maximilian A. Grant, Esq.
J ay F. Utiey, Esq.
Adam Gahtan, Esq.
Adam R. Alper, Esq.
Wi1liam C. Bergmann, Esq
Scott R. MattheWs, Esq.
Steven J ay Young, Esq.